 



Exhibit 10.1
BELO 2004 EXECUTIVE COMPENSATION PLAN
AWARD NOTIFICATION
Participant:
Date of Grant:
Under the terms of the Belo 2004 Executive Compensation Plan (the “Plan”), you
have been granted the following awards. All awards are effective on the Date of
Grant set forth above and are subject to the applicable terms and conditions of
the Plan, which are incorporated herein by reference. Your long-term incentive
awards are described below.

1.   Time-Based Restricted Stock Units (RSUs)*

     
No. of RSUs:
                      
Vesting:
  100% on the date of the annual earnings release for the year ending
December 31, [year of grant + 2]
Payment date:
  Within 10 business days following the date of the annual earnings release for
the year ending December 31, [year of grant +2]
Form of payment:
  60% in shares of Belo Series A Common Stock;
 
  40% in cash

Your right, if any, to payment with respect to your time-based RSUs upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Award Notification. Notwithstanding Appendix A, if you are an
officer or key employee of Belo, your payment will be deferred for 6 months
after termination of employment if necessary to comply with Section 409A of the
Internal Revenue Code.
* RSUs are referred to in the Plan as “Deferred Shares.”

2.   Change in Control

In the event of a Change in Control as defined in the Plan, all RSUs will vest
immediately and be paid at the earliest practicable date that payment may be
made without violating any applicable provision of Section 409A of the Internal
Revenue Code.

 



--------------------------------------------------------------------------------



 



Belo 2004 Executive Compensation Plan Award Notification
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs). For purposes of these Guidelines, a year of
service will be determined in the same manner as a year of service under the
Belo Savings Plan as amended from time to time.

                      Time-Based Performance-Related Termination Reason   Stock
Options   RSUs RSUs               Voluntary resignation   All options, unvested
and vested, are
forfeited immediately   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately               Discharge for cause 1   All options,
unvested
and vested, are
forfeited immediately   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately                           RSUs still subject            
to performance             goals (within one             year of grant) are    
Vesting is accelerated       forfeited immediately. Retirement 2, Death
or Long-Term
Disability   and options remain
exercisable for
original term of
the option   RSUs fully vest and
are paid as soon as
practicable   RSUs earned after the
one-year performance
period become fully
vested and are paid as
soon as practicable.

 

1   Cause is determined by the Compensation Committee.   2   Retirement is
defined as at least age 55 with 3 or more years of service.



 



--------------------------------------------------------------------------------



 



Belo 2004 Executive Compensation Plan Award Notification
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units

              Termination Reason:
Discharge without cause   Stock Options   Time-Based RSUs   Performance-Related
RSUs               Executive officers,
general managers and head
of operating unit   Unvested options are forfeited
immediately. Vested options
remain exercisable for one
year from date of termination.   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately               Participants with 10 or
more years of service   Unvested options are forfeited
immediately. Vested options
remain exercisable for one
year from date of termination.   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately               Participants with more
than 5 but less than 10
years of service   Unvested options are forfeited
immediately. Vested options
remain exercisable for six
months from date of
termination.   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately               Participants with 5 or
fewer years of service   Unvested options are forfeited
immediately. Vested options
remain exercisable for three
months from date of
termination.   Unvested RSUs are
forfeited immediately   Unvested RSUs are
forfeited immediately

 